EXHIBIT 10.3

 

FINANCING AGREEMENT

 

BETWEEN

 

“UniCredit Banca Medio Credito S.p.A.”, with headquarters in Turin, Via Alassio
11/C, listed in the Roster of Banks, with ABI Code No. 10636.9, belonging to the
Gruppo Bancario UniCredito Italiano, listed in the Roster of Banking Groups with
Code No. 3135.1, with capital stock of 258,000,000.00 Euros, fully paid in, and
with Taxpayer’s Identification and Registration No. 03126570013 of the Registry
of Companies of the Province of Turin, and which is referred to hereinafter as
the “BANK” for the sake of brevity, represented by Mr. Cosimo CIMO’, born in
Alia (Province of Palermo) on 11/11/60, a manager of UniCredit Banca
MedioCredito S.p.A., his address is in care of said Bank, by virtue of the power
of attorney made under oath before the notary Mr. Gamba of Turin on 9/26/03
recorded in Turin on 9/29/03 as Record No. 14996.

 

AND

 

“M.T.M. SRL”, with headquarters in Cherasco, Via La Morra 1, with capital stock
of 2,400,000.00 Euros, and with Taxpayer’s Identification and Registration No.
00525960043 of the Registry of Companies of the Province of Cuneo, and which is
referred to hereinafter as the “FINANCED PARTY” for the sake of brevity,
represented by Mr. Mariano COSTAMAGNA, born in Narzole (Province of Cuneo) on
3/15/51, in his capacity as Chairman of the Board of Directors, his address is
in care of the registered office of the company, availed of the appropriate
powers for the purposes hereof.

 

CONSIDERING

 

•   That the FINANCED PARTY has received the information material on the
processing of data provided by the BANK, as provided in Legislative Decree No.
196 of 6/30/03 (Privacy Code).

 

•   That, in accordance with the decision of the Interministerial Committee on
Credit and Savings (“CICR”) of March 4, 2003 (published in No. 72 of the
official journal of record of March 27, 2003) (hereinafter referred to as the
DECISION for the sake of brevity), the FINANCED PARTY declares that:

 

  •   It has received a copy of the notice and the information sheet referred to
in Articles 4 and 5 of the DECISION;

 

  •   It has received a complete copy of the present agreement and of the
appendices for the purposes of a considered assessment thereof in accordance
with Article 8 of the DECISION;

 

•   The summarizing document referred to in Article 9 of the DECISION is
attached to this document as Letter A) as an integral and substantial part
hereof.

 

Based on these considerations, which form an integral part of the present
document,

 

IT IS AGREED

 

ARTICLE 1

 

The BANK grants to the FINANCED PARTY, which accepts it as sole recipient,
financing of 10,000,000.00 Euros (ten million and 00/100 Euros).

 

ARTICLE 2

 

The present financing is granted in accordance with and is governed by all of
the covenants, obligations, and conditions contained in the present agreement
and in the specifications attached to this document as Letter B) as an integral
and substantial part hereof, as well as, with respect to what is not governed
thereby, in the Civil Code.

 

The parties hereto declare that they are well aware of the mentioned
specifications and that they accept the covenants individually and as a whole,
so approving in particular, within the meaning and for the purposes of Article
1341 of the Civil Code, the clauses contained under Letters C (Early
Repayments), E (Miscellaneous Obligations), F (Joint and Several Liability), G
(Expiration of the Benefit of the Term and Cancellation of the Agreement), I
(Significance of Bank Records), and L (Jurisdiction).

 

ARTICLE 3

 

The FINANCED PARTY undertakes to provide the following documents to the BANK:

 

a) A certificate that it has not been subjected to insolvency proceedings
subsequent to the date of entering into the present agreement.

 

The FINANCED PARTY also undertakes:

 

b) To participate in the RID procedure (permanent authorization to debit
accounts for collection requests) for the payment of the installments on the
present financing.

 

[2 signatures]



--------------------------------------------------------------------------------

The FINANCED PARTY undertakes to perform the obligations referred to in Letters
a) and b) by the deadline of 12/31/04, with the understanding that, on the
principal amount that the BANK is able to disburse subsequently, the BANK shall
be due a commission of 0.75% per annum calculated on the actual days of delayed
usage (divisor of 360) unless the BANK itself decides to deem the financing to
be consolidated within the total sum disbursed up to that time.

 

In the event that the financing is not disbursed or in the event that the
financing is consolidated at a lower amount than that stipulated, the FINANCED
PARTY must pay to the BANK a pro-rata commission for loss of use at a level
equaling 0.35% of the amount not disbursed, which commission is to be paid
within 10 days of the receipt of the written request from the Bank.

 

The amount of the financing will be credited to the FINANCED PARTY on its
request, including gradually, within 15 days of the fulfillments of all the
conditions set forth above and those set out in Article 5 below.

 

The FINANCED PARTY undertakes, upon each individual disbursement, to issue a
formal receipt to the BANK in such manner as the latter may indicate, without
prejudice to the right of the BANK to make use of any other means of proving the
debt.

 

ARTICLE 4

 

A) The FINANCED PARTY undertakes to repay the principal of the financing by
means of payment to the BANK of 20 quarterly installments of 500,000.00 Euros
(five hundred thousand and 00/100 Euros), with any eventual rounding off of the
last installment, falling due upon accrual on 3/31, 6/30/ 9/30, and 12/31 of
each year, the first due on 3/31/05 and the last due on 12/31/09.

 

B) The interest on the sums disbursed, with inclusion of the date of
disbursement, shall be paid by the FINANCED PARTY upon accrual on 3/31, 6/30/
9/30, and 12/31 of each year, with the first due date of 3/31/05 and the last
due date of 12/31/09.

 

C) It is understood between the parties that, whenever the date of a payment due
from the FINANCED PARTY for any reason happens not to fall on a banking day
according to the TARGET system (the Trans European Automated Real Time Gross
Settlement Express Transfer System), the payment is to be deemed due to the BANK
on the next subsequent banking day, unless such day falls within a calendar
month other than that initially provided for, in which case the repayment date
is to be the immediately preceding day.

 

D) On the sums disbursed, upon the due dates set forth above, the FINANCED PARTY
undertakes to pay interest, due upon accrual, calculated on the basis of a
multiplier of 365/360, at a variable level for each rate application period
running from 1/1, 4/1, 7/1, and 10/1 of each year, except as specified above at
Letter C), augmenting by 1.00 percentage point the annual accrued rate equal to
the 3-month EURIBOR rate (ACT/360), rounded off to the next higher 0.05, as
indicated under the auspices of the European Banking Federation (FBE) and
published in the Reuters network page under the auspices of the ATIC (presently
ATICFOREX06, ACT/360 column) or, in the absence thereof, as published in the
daily periodical “Il Sole 24 Ore” (360 rate column).

 

It is specified that the present value of the 3-month EURIBOR parameter is equal
to 2.176; therefore the present nominal annual rate is equal to 3.176%;
therefore the FINANCED PARTY acknowledges and accepts that, for the purposes of
the quarterly interest payment, the present effective annual rate is equal to
3.238%.

 

The increase referred to above, presently equal to 1.00 percentage point, may be
increased subsequently to the levels, in the eventualities of and by the means
of applications governed by Articles 5 and 6, below.

 

For individual disbursements, the first interest period is to run from the value
date of the disbursement and is to close upon an interest installment due date
indicated at Letter B, and the 3-month EURIBOR is to be determined by the means
specified above on the second business day preceding the date of the individual
disbursement.

 

For the subsequent rate application periods, the 3-month EURIBOR parameter is to
be determined by the means specified above on the second business day preceding
the date of the closing of each rate application period.

 

Whenever the 3-month EURIBOR parameter, as a result of future changes in the
market, fails to be set forth and it is not possible to achieve its replacement
automatically, the BANK, by agreement by the FINANCED PARTY, shall identify a
new parameter. Whenever it is not possible to reach an agreement the BANK shall
unilaterally identify a parameter equivalent to the missing one by following
such indications as may be deduced from the market and such domestic and
Community determinations as may emerge in this regard.

 

E) In the event of delay in payment of the installments, as well as in the event
of expiration of the benefit of the term, or of cancellation of the agreement,
or of subjection of the FINANCED PARTY and/or of a Guarantor to proceedings,
whether individual or by composition of creditors, with no need for a notice of
default, penalty interest shall accrue in favor of the Bank calculated on each
installment that remains fully or partially unpaid for principal and/or interest
and/or accessory charges as well as on

 

[2 signatures]



--------------------------------------------------------------------------------

the principal to fall due and on the pro-rata interest to accrue from the last
installment due in the event of expiration, cancellation, or a proceeding, at
such level as may be determined, for each semiannual period running from January
1 and from July 1 of each year increasing by 3 percentage points the 6-month
EURIBOR rate (ACT/360) with the respective value dates of the first business
days of the months of December and June preceding each semiannual period as
indicated by the European Banking Federation (FBE) and published in the Reuters
network page under the auspices of the ATIC (presently ATICFOREX06, ACT/360
column) or, in the absence thereof, as published in the newspaper “Il Sole 24
Ore” (360 rate column). It is acknowledged that the level in force for the
semiannual period in progress is equal to 5.134%. No periodic capitalization is
to be applied to the mentioned interest.

 

ARTICLE 5

 

The FINANCED PARTY undertakes not to distribute the net profits made in the 2004
and 2005 fiscal years for the entire duration of the present financing and up to
the full extinguishment thereof, and to have the partners undertake an analogous
commitment.

 

The FINANCED PARTY acknowledges and accepts that, if the net profits made in the
2004 and 2005 fiscal years do not prove to have been wholly and constantly
reinvested for the entire duration of the present financing and up to the full
discharge thereof, the Bank shall be able to automatically cancel the agreement
with the consequences referred to under Letter “G” of the attached
specifications.

 

The Bank reserves the right, in the alternative to that provided for in the
previous section, to increase the augmentation of the Euribor parameter for the
determination of the rate, provided for in Letter D) of the preceding Article 4,
a further 1.50 percentage points, increasing the present value of 1.00
percentage point to 2.50 percentage points.

 

This increase of 1.50 percentage points shall also be maintained in the event
that the FINANCED PARTY does not adhere to, besides the obligations referred to
in the present article, even a single one of the balance sheet covenants
referred to in the following Article 6.

 

This increase is to be applied starting from the first interest period
immediately subsequent to the Bank’s sending of a registered letter.

 

ARTICLE 6

 

The FINANCED PARTY undertakes, for the entire duration of the financing and up
to the full extinguishment thereof:

 

1) To deliver its balance sheet to the BANK, along with the minutes of approval
by the meeting of partners, within thirty days from the date of its approval;

 

2) To implement the management tools and to take the appropriate measures so
that, for the entire duration of the financing, there will be compliance with
the balance sheet indicators, with reference to the balance sheet of the
FINANCED PARTY:

 

  •   Shareholders’ Equity of not less than 20,000,000.00 Euros;

 

  •   A ratio of Net Financial Debt to Shareholders’ Equity not greater than
0.80.

 

The Parties agree that, for the purpose of verifying compliance with the balance
sheet indicators mentioned above, the following definitions shall apply:

 

  •   Shareholders’ Equity is Item A among Liabilities, in accordance with
Article 2424 of the Civil Code.

 

  •   Net Financial Debt (D4: Debts to banks, plus D5: Debts to other providers
of financing among Liabilities) - (CIV: Liquidity among Assets) in accordance
with Article 2424 of the Civil Code.

 

In the event of a failure to comply with the balance sheet indicators referred
to above, the FINANCED PARTY undertakes to provide, in conjunction with the
submission of the balance sheet as referred to in the preceding Point 1), the
written reasons, as well as indications of the measures adopted in order to
resume fulfilling the conditions agreed to; the BANK reserves the right,
however, at its sole discretion, which shall not be subject to challenge, to
automatically cancel the present financing agreement with the consequences
referred to under Letter G) of the attached specifications.

 

The Bank reserves the right, in the alternative to that provided for in the
previous section, to increase the augmentation of the Euribor parameter for the
determination of the rate, provided for in Letter D) of the preceding Article 4,
a further 0.75 percentage point, increasing the present value of 1.00 percentage
point to 1.75 percentage points, unless the FINANCED PARTY does not adhere
to—besides the balance sheet indicators referred to in the present article—even
a single one of the commitments referred to in the preceding Article 6 [sic], in
which case the augmentation to be applied to the Euribor parameter for the
determination of the rate shall be increased by a total of 1.50 percentage
points, changing the present value of 1 percentage point to the value of 2.50
percentage points.

 

This increase is to be applied running from the first interest period
immediately subsequent to the sending by the Bank of a registered letter.

 

[2 signatures]



--------------------------------------------------------------------------------

ARTICLE 7

 

The BANK may assign to other Banks part of the loan pertaining to the present
financing as well as the rights and obligations deriving from it, with notice to
the FINANCED PARTY by registered/certified mail with return receipt requested,
as to such assignment provided that, in such case, the terms and conditions of
the present agreement shall not be modified.

 

The FINANCED PARTY acknowledges the information material received from the BANK
in accordance with Law No. 675 of 12/31/96 and gives its consent to the
processing of the data relating to the present Agreement.

 

The FINANCED PARTY also consents, in the event of an eventual transfer of shares
of the BANK’s equity or, possibly and subsequently, from the assignee banks, to
the communication of its data to the ultimate assignees. The FINANCED PARTY also
gives its consent to the communication of data that the BANK or the assignee
banks may effect to reputable Credit Reporting Systems and eventually, in the
event of breach on the part of the FINANCED PARTY, to Debt Collection Firms.

 

ARTICLE 8

 

Commissions, expenses, and accessory charges deriving from or in any manner
connected with the present financing shall be borne by the FINANCED PARTY and
are itemized in the summarizing document referred to in beginning of and the
enclosure to the present document at Letter “A”.

 

The summarized cost index for the present transaction is presently equal to
3.434%.

 

Within the meaning and for the purposes of Article 117 of Legislative Decree No.
385 of 9/1/93, the parties agree that the aforementioned commissions, expenses,
and accessory charges may be subject to changes and additions during the course
of the duration of the financing and that, therefore, the rate charges relating
to all the obligations and conditions of an economic nature that are imputable
to the financed party by virtue of the present agreement are to be those
announced by the BANK during the relationship for transactions of the same type.

 

Within 15 days from receipt of an updated summarizing document or from the
publication of unilateral, unfavorable changes, the FINANCED PARTY shall have
the right the withdraw from the present agreement in accordance with Article 118
of Legislative Decree No. 385 of 9/1/93 without the application of penalties and
to obtain application of the conditions previously in practice.

 

ARTICLE 9

 

For the performance of the agreement and for all legal effects, the parties
elect the address within the meaning and for the purposes of Article 47 of the
Civil Code and of Article 30 of the Code of Civil Procedure:

 

•   As for the BANK, at its registered office in Turin,

 

•   As for the FINANCED PARTY, in Cherasco, Via La Morra 1,

 

or if not able to be reached there, then at the Municipal Hall of Cherasco, to
which elected or actual address of the FINANCED PARTY the BANK may issue notice
of all acts and records, including execution.

 

ARTICLE 10

 

The FINANCED PARTY declares that, on today’s date, it has received a signed copy
of the present agreement accompanied by all of the appendices.

 

In Lugano, on December 2, 2004



--------------------------------------------------------------------------------

[2 signatures]

 

Appendix A) to the agreement dated December 2, 2004

 

SUMMARY DOCUMENT

 

This document presents a summary of the most significant contractual and
economic conditions. The full text of the clauses that govern the financing is
contained in the agreement.

 

A) Contractual Portion

 

Amount:    10,000,000.00 Euros (ten million and 00/100 Euros) Financed Party:   
The limited liability company M.T.M. SRL Technical form:    Medium-term
financing Duration:    5 years Means of disbursement:    Single disbursement
Repayment of principal:    The principal financed is to be repaid by means of 20
quarterly installments due upon accrual. Rate:    Variable Interest period:    3
months due upon accrual Payment due dates:    Whenever the date of a payment,
due from the FINANCED PARTY for any reason, happens not to fall on a banking day
according to the TARGET system (the Trans European Automated Real Time Gross
Settlement [typographical errors interpreted:] Transfer System), the payment is
to be deemed due to the BANK on the immediately subsequent banking day unless
such day falls within a calendar month other than that initially provided for,
in which case the repayment date is to be the immediately preceding day.
Parameter of reference for determining the rate:    The 3-month EURIBOR rate,
rounded off to the next higher 0.05, determined 2 business days preceding,
respectively, the date of disbursement and the starting date of each rate
application period. Increase:    1.00% Penalty interest rate:    The level is to
be determined for each semiannual period running from January 1 and from July 1
of each year increasing the 6-month EURIBOR rate by 3 points with the respective
value dates of the first business day of the months of December and June
preceding each semiannual period. The current rate is 5.134%. Commitment fee:   
35,000.00 Euros deducted by the Bank from the first disbursement. Financial
covenants:    In the Financing Agreement it is to be provided that certain
values are to be complied with on the balance sheet of the FINANCED PARTY for
the entire duration of the financing in relation to the indicators set forth as
follows:      •    Shareholders’ Equity of not less than 20,000,000.00 Euros;  
   •    A ratio of Net Financial Debt to Shareholders’ Equity not greater than
0.80.      In the event of a failure to comply with the above values, the Bank
may cancel the Financing Agreement or, alternatively, raise the increase of the
Euribor parameter for the determination of the rate a further 0.75 percentage
point. Obligations of the FINANCED PARTY:    The FINANCED PARTY undertakes not
to distribute the net profits made in fiscal years 2004 and 2005 for the entire
duration of the present financing and up to the full extinguishment thereof, and
to have the partners undertake an analogous commitment.

 

[2 signatures]

 

1



--------------------------------------------------------------------------------

   

In the event of a failure to comply with the commitments assumed above, the Bank
shall be able to cancel the Financing Agreement or, in the alternative, to
increase the augmentation of the Euribor parameter for the determination of the
rate a further 1.50 percentage points.

Miscellaneous obligations:   •    To immediately inform the BANK by letter with
return receipt requested of any decision on changes relating to the firm;     •
   To give notice of changes in the capital composition or in the capacity to
act or in the lawful representation of the FINANCED PARTY, or in the management
of the business;     •    Not to change its organizational form and not to
transfer or alter its core business without written consent from the BANK.
Expiration of the benefit of the term and cancellation of the agreement:  
Expiration of the benefit of the term in accordance with Article 1186 of the
Civil Code, whenever the FINANCED PARTY becomes insolvent or, due to a fact
attributable to it, the assurances that it has given diminish or it does not
give the assurances that it promised.    

Cancellation of the agreement in accordance with Article 1456 of the Civil Code,
whenever the FINANCED PARTY:

    •    Does not make full and timely payment of even a single repayment
installment;     •    Does not apply the financing to the purposes for which it
was granted or does not fully perform the investment plan;     •    Does not
perform the obligations assumed in the financing agreement or fulfill its
conditions;     •    Does not make timely payment of fees, taxes, duties, and
contributions of any type due from it to any entity or of any sum due to the
BANK;     •    Does not perform the miscellaneous obligations assumed;     •   
Provides documents or issues inaccurate communications;     •    Is subjected to
protests or proceedings for protective injunctions, executions, or judicial
liens, or performs any act that diminishes the capital or economic composition
thereof;     •    Causes events to occur that have a substantial negative effect
on the firm’s legal, capital, economic, and financial position, or there is a
failure to perform the obligations assumed with respect to the BANK in other
financing agreements;    

In cases of expiration, cancellation, or insolvency proceedings, the BANK shall
have the right to demand:

    •    Immediate repayment of the loan including the interest, the accessory
charges, and the principal, and to proceed, with no need for any prior
formality, both against the FINANCED PARTY as well as against the GUARANTORS in
such manner and by such procedure as it may see fit;     •    The commissions
provided for in the event of early repayment. Accessory charges and expenses:  
The FINANCED PARTY shall bear all the expenses arising from, deriving from, or
in any manner connected with the present financing transaction. The FINANCED
PARTY shall also bear any eventual legal costs incurred by the BANK for the best
protection of its claim.

 

[2 signatures]

 

2



--------------------------------------------------------------------------------

Applicable law and jurisdiction:    The agreement is governed by the laws of
Italy and, for any dispute, the Court of Turin shall have sole jurisdiction.

 

B) Economic Portion (Commissions, Expenses, and Accessory Charges)

 

Commission for reconsideration of practices:    For changes subject to review by
the deliberative bodies:      2% of the amount granted with a minimum of 200.00
Euros;     

For other changes that can be made as a matter of course: lump sum of 60.00
Euros.

    

Commissions are due for reconsideration of policies already decided that involve
administrative activity and/or research beyond what the BANK already has.

Commissions:    Delayed use: 0.75% per annum calculated on the actual days of
delay in the use of the amount not disbursed within the terms contractually
established.      Partial or total loss of use: 0.35% calculated pro-rata of the
amount not disbursed, to be paid within 10 days of receipt of a written request
from the BANK. Voluntary early repayments:    Prerequisites: Repayment to be
made upon one of the due dates provided for the return of principal and provided
that it is of an amount equal to 500,000.00 Euros or multiples thereof. Such
amounts shall be applied against the latest installments to come due with the
resulting reduction in the duration of the transaction. Request for
certification from auditing firms:    170.00 Euros Duplicate certificates from
certificates from prior years:    30.00 Euros Transfer of debt:    400.00 Euros
Change of address:    25.00 Euros Cost of calculation for discharge:    150.00
Euros Costs of calculation for partial discharge:    60.00 Euros Cost of sending
notices:    7.00 Euros Cost of sending warnings:    15.00 Euros Cost of security
substitution:    600.00 Euros Costs of declaration of existence of credit:   
120.00 Euros Cost of RID return unpaid:    25.00 Euros Cost of disbursement by
tranche:    350.00 Euros Cost of administrative acts and records:    15.00 Euros
Summarized cost index (“ISC”):    3.434%.

 

[2 signatures]

 

3



--------------------------------------------------------------------------------

Appendix B) to the Agreement Dated December 2, 2004

 

SPECIFICATIONS

 

A. ACCURACY OF COMMUNICATIONS AND DOCUMENTS

 

The FINANCED PARTY confirms the accuracy of the communications made and of the
documents submitted to the Bank, in particular as to the assets and liabilities,
as to the income statement and the list of business assets.

 

B. EXECUTION OF INVESTMENTS

 

Upon request of the FINANCED PARTY the BANK, in its irreversible judgment, may
allow modifications of the repayment plan or the investment plan and extensions
of the terms for submission of the investment documentation, if provided for.

 

C. EARLY REPAYMENTS

 

The FINANCED PARTY may repay the financing in advance, whether in full or in
part, provided that:

 

1) The repayment takes place on a due date contractually provided for the return
of principal;

 

2) It is of an amount equal to 500,000.00 Euros of multiples thereof. Such
amounts shall be applied against the latest installments to come due with the
resulting reduction in the duration of the transaction.

 

D. APPLICATION OF PAYMENTS

 

Unless otherwise decided by the BANK, any payment made by the FINANCED PARTY
shall be applied first to reimbursement of expenses and fees, then to payment of
accessory charges and interest, and finally to the loan principal. In the event
of multiple instances of financing, the BANK shall also have the power, contrary
to Article 1193 of the Civil Code, to apply the payments to such financing and
instances of financing as it may see fit. Payments made through the BANK shall
be deemed to be made when the sums become available to the BANK.

 

E. MISCELLANEOUS OBLIGATIONS

 

The FINANCED PARTY undertakes as follows in relation to the BANK:

 

1) In the event of a decision on changing the organization’s form, transferring
or changing the core business, or dissolution, merger, spin-off, consolidation,
petition for controlled administration, protective composition of creditors, or
whenever the equity interests pass in full or in part to entities or groups
other than those indicated in the application for financing, or when occurrences
take place that modify the present structure in any event, to so inform it
immediately by registered letter;

 

2) To keep the real property, constructions, installations, and machinery
insured by top-ranked companies for the duration of the financing and for a
subsequent two years;

 

3) To allow every variety of technical or administrative investigations and
every variety of monitoring, as well as to provide all accounting positions,
documents, and information that may be requested, and to provide the balance
sheets and pertinent reports annually;

 

4) To give notice of changes in composition of capital, or the firm’s capacity
to act, or in the lawful representation of the FINANCED PARTY, or in the
management of the business;

 

5) To maintain the facilities and machinery and their efficiency;

 

6) To provide the BANK with documentation relating to the performance of any
eventual investment plan as indicated in Article 1 of the agreement;

 

7) Not to change its organizational form and not to transfer or change its core
business without written consent of the Bank;

 

8) To avail itself of the execution of any formality and to participate in
drawing up any record or execution of any act requested by the BANK that is
absolutely necessary for perfecting the present transaction and for correcting
errors or omissions;

 

9) To deliver its balance sheet to the BANK, together with the minutes of
approval by the partners meeting, within thirty days from the date of such
approval;

 

The FINANCED PARTY henceforth assumes the obligation to inform the BANK, in
advance or at the same time as adopted, of any resolution that has the purpose:

 

I Of modification of the charter/bylaws and/or constitutive document;

 

II Of earmarking, in whatever manner provided for, capital for a specific
business purpose in accordance with Articles 2447 bis ff. of the Civil Code;

 

III Of receiving, in whatever manner provided for, financing devoted to a
specific business purpose in accordance with Article 2447 bis ff., as cited
above.

 

F. JOINT AND SEVERAL LIABILITY

 

The obligations assumed by the FINANCED PARTY are understood to be indivisibly
assumed jointly and severally with respect also to its successors.

 

[2 signatures]



--------------------------------------------------------------------------------

G. EXPIRATION OF THE BENEFIT OF THE TERM AND CANCELLATION OF THE AGREEMENT

 

The FINANCED PARTY shall undergo expiration of the benefit of the term in
accordance with Article 1186 of the Civil Code, whenever it becomes insolvent.

 

The BANK shall have the right to cancel the agreement in accordance with Article
1456 of the Civil Code whenever:

 

1) The FINANCED PARTY does not make full and timely payment of even a single
repayment installment, or does not perform the obligations referred to in
Article 4 of the agreement;

 

2) The FINANCED PARTY does not apply the financing to the purposes for which it
was granted, or does not fully implement the investment plan;

 

3) The conditions are not fulfilled, or the FINANCED PARTY does not perform the
obligations referred to in Article 3, or any eventual obligations in the
financing agreement in whatever manner identified;

 

4) The FINANCED PARTY does not make timely payment of fees, taxes, duties, and
contributions of any type due from it to any entity or of any sum owed to the
BANK;

 

5) The FINANCED PARTY is subjected to protests or proceedings for protective
injunctions, executions, or judicial liens.

 

In any event, the BANK shall have the right to cancel the agreement in
accordance with Article 1456 of the Civil Code whenever events occur that have a
substantial negative effect on the legal, capital, economic, and financial
position of the FINANCED PARTY, or the latter fails to perform the obligations
assumed with respect to the BANK in other financing agreements;

 

6) The FINANCED PARTY fails to perform the obligations referred to under Letter
E or, in any event, the eventualities referred to at Point No. 1 of the
mentioned Letter E take place;

 

7) The documentation provided or communications made to the BANK as referred to
under Letter A prove to be inaccurate.

 

In cases of expiration or cancellation, the BANK shall have the right to demand
immediate repayment of the loan including interest, accessory charges, and
principal, and to proceed, with no need for any prior formality, in such manner
and by such procedure as it may see fit.

 

In any event, any eventual security interests, in whatever manner obtained,
shall remain valid. In all cases of expiration, of cancellation, or of
insolvency proceedings the commission referred to under Letter C shall be due to
the BANK.

 

H. LEGAL COSTS AND MISCELLANEOUS OBLIGATIONS

 

All expenses relating to the agreement and to acts or records of discharge and
modification, and the mortgage and survey reviews shall be borne by the FINANCED
PARTY.

 

The FINANCED PARTY shall also bear any eventual legal costs, in whatever manner
incurred, by the BANK, thus, among others, expenses for the collection or for
the best protection of its claim, with particular reference to the expenses of
service or process and of execution, those for obtaining injunctive relief and
for judicial liens, as well as those for proof of debt.

 

Future tax liabilities or the augmentation of present ones, in whatever manner
arising by virtue of the act or record of financing, shall be borne by the
FINANCED PARTY. The amounts relating to the expenses and obligations referred to
above may be deducted at the time of any payment made by the BANK to the
FINANCED PARTY or they are to be paid or reimbursed upon the request of the
BANK.

 

I. SIGNIFICANCE OF BANK RECORDS

 

For the purposes of a precise determination of the loan, the books and records
of the BANK shall apply, unless there is manifest error.

 

L. COURT OF JURISDICTION [Italian has no J or K]

 

For any dispute as to the application and interpretation of the agreement and
its specifications, or in whatever manner related or dependent, the Court of
Turin shall have sole jurisdiction.

 

[2 signatures]

 

The FINANCED PARTY, within the meaning and for the purposes of Article 1341 of
the Civil Code, declares that it specifically approves the clauses contained
under Letters C (Early Repayments), E (Miscellaneous Obligations), F (Joint and
Several Liability), G (Expiration of the Benefit of the Term and Cancellation of
the Agreement), I (Significance of Bank Books and Records), and L
(Jurisdiction).

 

[2 signatures].